                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT MARYLAND

 UNITED STATES

 v.                                                 Case No. 8:19-CR-0236-PX

 MARTREL REEVES,
       Defendant.


                                         ORDER

       Upon consideration of Defendant’s unopposed request for an extension of time to file

his objections or proposed revisions to the draft presentence report, it is hereby,

       ORDERED, that Mr. Reeves’ unopposed request for an extension of time is hereby

GRANTED; and it is hereby,

       FURTHER ORDERED, that this Court’s Regular Sentencing Order in this case [ECF

No. 70] is hereby revised so that Mr. Reeves may file his objections or proposed revisions to

the draft presentence report by November 19, 2020, instead of November 16, 2020.

       SO ORDERED.



November 16, 2020                                          /S/
                                             HON. PAULA XINIS
                                             United States District Judge
